OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, with costs.
The undisputed evidentiary facts in this record together with the inferences which may reasonably be drawn from them provide substantial support for the determination made by the city Department of Consumer Affairs that Ho-Penn Garage Corp., the licensee, had attempted to avoid the suspension imposed by the department, that the operation of the specially formed management corporation was a subterfuge for the licensee, and that the licensee and its principals knowingly permitted and aided the management corporation to operate an unlicensed garage. On the basis of that determination we conclude that the penalty of license revocation is not so shocking to one’s sense of fairness as to warrant judicial intervention.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Judgment affirmed.